Case 3:18-cv-01396-CAB-MDD Document 33 Filed 04/30/19 PageID.2308 Page 1 of 11


   1   KILPATRICK TOWNSEND & STOCKTON LLP
       MEGAN M. CHUNG (State Bar No. 232044)
   2   mchung@kilpatricktownsend.com
       JAMES J. MAUNE (State Bar No. 293923)
   3   jmaune@kilpatricktownsend.com
       12255 El Camino Real, Suite 250
   4   San Diego, CA 92130
       Telephone:858 350 6100
   5   Facsimile: 858 350 6111
   6   KILPATRICK TOWNSEND & STOCKTON LLP
       WILLIAM E. MOSLEY (State Bar No. 280495)
   7   wmosley@kilpatricktownsend.com
       1080 Marsh Road
   8   Menlo Park, CA 94025
       Telephone: (650) 326-2400
   9   Facsimile: (650) 326-2422
  10
       Attorneys for Defendant
  11   GREATCALL INC.
  12

  13                        UNITED STATES DISTRICT COURT
  14               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  15

  16   CRANDALL TECHNOLOGIES LLC,             Civil Action No. 3:18-cv-01396-CAB-
       a Nevada Limited Liability Company,    MDD
  17
                   Plaintiff,                 RESPONSIVE CLAIM
  18                                          CONSTRUCTION BRIEF
             v.
  19                                          Hearing Date:   May 23, 2019
       GREATCALL INC., a Delaware             Judge: Hon. Cathy Ann Bencivengo
  20   Corporation,                           Courtroom:      4C, 4th Floor
  21               Defendant.
  22

  23

  24

  25

  26

  27

  28

             -i-                        GREATCALL’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                           CASE NO. 3:18-CV-01396-CAB-MDD
Case 3:18-cv-01396-CAB-MDD Document 33 Filed 04/30/19 PageID.2309 Page 2 of 11


   1         Plaintiff Crandall Technologies LLC’s (“Plaintiff” or “Crandall”) opening
   2   claim construction brief (Dkt. No. 31) confirms its misunderstanding of Williamson.
   3   Further, Plaintiff’s proposed constructions are flawed, not only because they again
   4   implicate Section 112(6) by relying on generic placeholder plus function language,
   5   but because they add further ambiguity and are inconsistent with or unsupported by
   6   the intrinsic record in their over-breadth. Accordingly, they should be rejected and
   7   GreatCall’s proposed constructions should be adopted instead.
   8         A.     PRESSURE SENSOR UNIT (SECTION 112(6) TERM)
   9         As a preliminary matter, Plaintiff misunderstands Section 112(6) as
  10   exemplified by its comment: “Indeed, Plaintiff wonders how a ‘pressure sensor unit’
  11   could possibly lack a physical structure, yet still be able to sense a pressure[.]” Dkt.
  12   No. 31, at 7. Of course, the issue is not whether a “pressure sensor unit” is a
  13   physical versus non-physical structure; the issue is whether the term on its own
  14   sufficiently identifies the structure to which it refers for performing the function.
  15   See, e.g., TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60 (Fed. Cir. 2008);
  16   Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015).
  17         The term here to be construed is “pressure sensor unit” and not “pressure
  18   sensor” as Plaintiff suggests for the first time. Dkt. No. 24, at 3. The two terms are
  19   not the same. Claim 5, which depends on claim 1, uses both of these terms. See
  20   ’789 Patent, Claim 5 (“one or more pressure sensors communicatively associated
  21   with said pressure sensor unit, each of said one or more pressure sensors configured
  22   to sense an applied pressure….) (emphasis added). The doctrine of claim
  23   differentiation requires the two terms to have separate and distinct meanings
  24   (whatever they may be). See Karlin Tech. Inc. v. Surgical Dynamics, Inc., 177 F.3d
  25   968, 971-72 (Fed. Cir. 1999) (the doctrine of claim differentiation reflects “the
  26   common sense notion that different words or phrases used in separate claims are
  27   presumed to indicate that the claims have different meanings and scope.”).
  28         As explained in GreatCall’s opening brief, “pressure sensor unit” is a term

             -1-                              GREATCALL’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                 CASE NO. 3:18-CV-01396-CAB-MDD
Case 3:18-cv-01396-CAB-MDD Document 33 Filed 04/30/19 PageID.2310 Page 3 of 11


   1   that does not imply any structure. Dkt. No. 30 at 7. In contrast, the terms “detent
   2   mechanism” and “circuit,” which Plaintiff relies upon, have been found to denote
   3   known structure. See Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583
   4   (Fed. Cir. 1996); Apex v. Raritan Computer, 325 F.3d 1364, 1373 (Fed. Cir. 2003).
   5   Dkt. No. 31, at 5. Moreover, MPEP § 2181 provides that “unit” is indeed frequently
   6   a non-structural generic placeholder, unlike “détente mechanism.”
   7         Both claims 1 and 17 require the “pressure sensor unit” at minimum to be
   8   “configured to generate a pressure input signal.” Yet, the claims do not identify any
   9   structure that accomplishes generation of “pressure input signal” which the parties
  10   agreed to mean “electronic, electromagnetic, or optical signal generated based on or
  11   in response to an applied pressure” (Dkt. 24-1 at 2). Contrary to Plaintiff’s
  12   argument, “pressure sensor” provides no structure on how “pressure input signal” is
  13   generated, let alone how it accomplishes Plaintiff’s proposed construction of “a
  14   unit” for performing multiple functions of wirelessly transmitting information and
  15   generating a “pressure input signal.”
  16         For the first time in its Opening Brief, Plaintiff argues that “pressure sensor
  17   unit” should be somehow equated with a “pressure sensor.” Plaintiff’s argument
  18   should be rejected. First, these are different terms and thus should be accorded
  19   different meaning. Second, the ’789 Patent describes the “pressure sensor unit” as
  20   capable of more than just “sensing pressure.” Dkt. 30 at 8. Third, Plaintiff suggests
  21   that somehow “pressure sensor unit” can equate to a “sensor” that senses “pressure”
  22   in citing to three different sources: (1) the Microsoft dictionary definition of
  23   “sensor”: “a device that detects or measures something by converting nonelectrical
  24   energy to electrical energy”; (2) an unrelated U.S. Patent Publication No.
  25   2004/0264099, disclosing “When pressure is applied to one or more switches 103a,
  26   b, or c, the circuit formed by wires 1 and 2 is closed”; and (3) the ’789 Patent, at
  27   Col. 24:1-13, discussing a computer system and electronic keyboard, a mouse and a
  28

             -2-                               GREATCALL’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                  CASE NO. 3:18-CV-01396-CAB-MDD
Case 3:18-cv-01396-CAB-MDD Document 33 Filed 04/30/19 PageID.2311 Page 4 of 11


   1   track ball (Dkt. No. 31 at 11).1 These sources, however, only emphasize that there is
   2   no commonly understood structure or even a class of structure. Indeed, the
   3   McGraw-Hill Dictionary of Scientific and Technical Terms define “sensor” as a
   4   “generic name for a device that senses either the absolute value or a change in a
   5   physical quantity such as temperature, pressure, flow rate, or pH, or the intensity of
   6   light, sound, or radio waves . . . .” Dkt. 24-2 at 23-24 (italics added); see also
   7   https://en.wikipedia.org/wiki/Pressure_sensor (describing different types of sensors
   8   for measuring different pressures); see also Declaration of William E. Mosley, Exs.
   9   A and B. Hence, there are a wide variety of different types of structures that may be
  10   considered “sensors,” and yet there is no sufficient detail in the claim language or in
  11   the specification to identify the specific structure claimed.
  12         Plaintiff’s reliance on the prosecution history is also misplaced. Plaintiff
  13   merely cites to amendments to the surrounding language of claims that also contain
  14   the term “pressure sensor unit.” Dkt. No. 31 at 4-5. Those amendments, however,
  15   do not clarify what the disputed term “pressure sensor unit” means or what structure
  16   actually accomplishes the function(s) in the first instance.
  17         Because Section 112(6) applies and no structure is even disclosed in the
  18   specification, that “pressure sensor unit” is indefinite as explained in GreatCall’s
  19   Opening Brief. Plaintiff asserts that “[t]he claims of the patent-in-suit, read in light
  20   of the specification, satisfy the Nautilus standard.” Dkt. No. 31 at 8. But Plaintiff
  21   does not identify any specific structure that corresponds to a “pressure sensor unit,”
  22   and thus Nautilus standard is not met. Plaintiff further argues that Defendant could
  23   not offer an alternative construction if the term is indefinite. However, the mere fact
  24   that one or the other party is capable of proposing a construction is not an argument
  25

  26
       1
        Plaintiff does not suggest that these computer accessories can generate pressure
       input signal. Also, it is unclear how the “self-defense system” includes these
  27   computer accessories and system when people do not normally carry these type of
  28   devices for “self-defense” in case they are attacked (the overarching scenario
       described in the patent). See, e.g., ’789 Pat. at 5:1-19, 7:28-36.
             -3-                              GREATCALL’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                 CASE NO. 3:18-CV-01396-CAB-MDD
Case 3:18-cv-01396-CAB-MDD Document 33 Filed 04/30/19 PageID.2312 Page 5 of 11


   1   against indefiniteness. See, e.g., Cal. Inst. Of Tech. v. Hughes Commc’ns Inc., 35 F.
   2   Supp. 3d 1176, 1190 fn. 7 (C.D. Cal. 2014) (“The fact that attorneys in litigation
   3   propose multiple constructions has no effect on whether a claim, read in the context
   4   of the specification and prosecution history, is sufficiently definite.”).
   5            Lastly, Plaintiff’s criticisms of GreatCall’s proposed alternative constructions
   6   are flawed. Plaintiff contends GreatCall should not include “one or more pressure
   7   sensors” in the “pressure sensor unit” because it later appears in claim 5. The
   8   specification, however, shows that “pressure sensor unit” includes one or more
   9   “pressure sensors” and it does not identify any other structure for sensing pressure.
  10   Similarly, while Plaintiff objects to the “pressure sensor unit” directly transmitting
  11   pressure input signal, it cannot identify any other structure that can transmit the
  12   pressure input signal from the specification. Again, Plaintiff’s objection of the
  13   “pressure sensor unit” being in or on the material is misplaced when Plaintiff’s cited
  14   passage confirms that the pressure sensor unit is on the material: “The physical
  15   pressure (e.g., applied pressure 1220) applied by the attacker to the material 120 is
  16   sensed by pressure sensor unit 1210.” ’789 Pat. At 12:24-27 (emphasis added).
  17   Moreover, while the specification describes how a “pressure sensor” may be
  18   positioned at different locations on the body, it does not state that the sensor is not
  19   on the material. ’789 Patent at 12:50-52. In contrast, the location of the “pressure
  20   sensor unit” is clearly described and shown on or in the material.2 Dkt. 30 at 9.
  21            B.    “Defense Unit” (Section 112(6) Term)
  22            As a preliminary matter, Plaintiff’s “objection” to GreatCall’s proposal to
  23   construe the term “defense unit” due to differences in the relevant claims has no
  24   merit. The term “defense unit” cannot have two separate constructions. The word
  25   “unit,” as discussed above and in GreatCall’s Opening Brief, is a generic
  26   placeholder and the word “defense” has no structural meaning. Dkt. 30 at 11-12. In
  27   fact, Plaintiff concedes that there is no common understanding to a person of
  28   2
           Plaintiff’s citation to Cols. 22:66-23:9 does not appear relevant to the issue.
               -4-                              GREATCALL’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                   CASE NO. 3:18-CV-01396-CAB-MDD
Case 3:18-cv-01396-CAB-MDD Document 33 Filed 04/30/19 PageID.2313 Page 6 of 11


   1   ordinary skill in the art for “defense unit” by having to refer to the specification of
   2   the patent-in-suit. Dkt. 31 at 12-13. Moreover, again Plaintiff’s argument that the
   3   claim language identifies specific functions or relationships with other components,
   4   such as wireless transmitter, does not actually show a definite structure for “defense
   5   unit.” See id. at 14-15. Further, Plaintiff proposes a construction—“a unit capable
   6   of initiating a defense event, wherein said unit is configured to cause the defense
   7   event…”—only confirms that “defense unit” does not connote sufficient structure
   8   and is only being interpreted through functional language.
   9         As with its reliance on Greenberg and Apex, Plaintiff’s reliance on Apple Inc.
  10   v. Motorola, Inc. (a decision the Federal Circuit overruled in Williamson) does not
  11   aid its cause. The disputed term “heuristic” in Apple had a generally understood
  12   meaning that could supply requisite structure. 757 F.3d 1286, 1301 (Fed. Cir.
  13   2014). Missing here, in contrast to Apple, is any support in the intrinsic or extrinsic
  14   record for the notion that “defense unit” has a known meaning to those of skill in the
  15   relevant field of endeavor, rendering Apple inapposite to the matter at hand.
  16         C.     “Conductive Energy Device” (Section 112(6) Term)
  17         Once more, Plaintiff complains that “conductive energy device” is not subject
  18   to Section 112(6) by reviewing the specification to find structure. As explained in
  19   GreatCall’s opening brief, “device” is another generic placeholder and “conductive
  20   energy” does not connote sufficient structure. Dkt. 30 at 13. Plaintiff’s reliance on
  21   Apex (Dkt. No. 31 at 20) is misplaced as explained above. Moreover, Plaintiff’s
  22   proposed constructions confirm that Plaintiff interprets “conductive energy device”
  23   to mean a device that has certain functional capabilities. Plaintiff appears to change
  24   its proposed construction in its Opening Brief: “‘conductive energy device’ means a
  25   device having a material capable of conducting electricity” (Dkt. 31 at 18). This
  26   proposal connotes no sufficient structure or even clear scope, as even the human
  27   body can conduct electricity. Plaintiff’s earlier proposed construction fares no
  28   better: “The defense unit includes one or more devices each comprising two (2)

             -5-                              GREATCALL’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                 CASE NO. 3:18-CV-01396-CAB-MDD
Case 3:18-cv-01396-CAB-MDD Document 33 Filed 04/30/19 PageID.2314 Page 7 of 11


   1   conductors of electricity…said device is configured to output a voltage between its
   2   two (2) conductors of electricity based on execution signal.” Both proposals define
   3   “conductive energy device” based on function, and thus Section 112(6) applies.
   4         Plaintiff curiously notes that “[i]t is telling that both Plaintiff and Defendant
   5   agree that the term ‘conductive energy device’” comprises two electrodes. Dkt. No.
   6   31, at 19. However, neither of Plaintiff’s proposed constructions include
   7   “electrodes.”3 If both parties’ proposals include electrodes, then this should be
   8   adopted since the specification describes the “conductive energy device” as
   9   including two electrodes. Dkt. No. 30 at 13-15.
  10         Lastly, Plaintiff’s ever-changing proposals for “conductive energy device”
  11   should be rejected. Not only do the proposed constructions ignore the requirements
  12   of Section 112(6), they are overly broad that they are not supported by the
  13   specification. First, the specification does not provide examples of the “conductive
  14   energy device” to mean any material capable of conducting electricity. Rather, the
  15   specification is explicit about at least two electrodes such that the voltage
  16   differential between the electrodes can disable an attacker. See ’789 Pat., cols 7:11-
  17   18; 7:66-8:6; 8:7-17; 9:46-57; 11:24-32; 16:1-11; Figs. 3B, 6. Second, Plaintiff’s
  18   earlier proposal with “conductors” outputting any voltage is also overbroad in
  19   contravention to the specification that requires, as described above, electrodes and
  20   minimum voltage of 50kV. These constructions cannot stand.
  21         D.     “Manual Selector” (Section 112(6) Term)
  22         As explained above, Plaintiff’s arguments regarding Apex and Apple,
  23   identifying functions from claims, and supposed importing limitations should be
  24   rejected. Plaintiff again intimates that “computer system [that] may be implemented
  25   to carry out various operations”, keyboard, mouse or touch screen constitute
  26

  27   3
        At this point, it is unclear what exactly is Plaintiff’s proposed construction. While
  28   GreatCall rebuts Plaintiff’s arguments, it reserves the right to address any questions
       or to strike Plaintiff’s ever-changing interpretations.
             -6-                             GREATCALL’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                CASE NO. 3:18-CV-01396-CAB-MDD
Case 3:18-cv-01396-CAB-MDD Document 33 Filed 04/30/19 PageID.2315 Page 8 of 11


   1   somehow disclosure of the “manual selector.” Dkt. 31 at 22-23. However, those
   2   structures are not disclosed in claims 8 and 17 that require “manual selector” and
   3   that Plaintiff’s cited passages from the specification do not mention a “manual
   4   selector” even once.4 Moreover, this so-called structure does not “generate a manual
   5   execution signal” required in claims 8 and 17 when the specification clearly
   6   distinguishes “manual execution signal” from “automatic execution signal” (’789
   7   Pat., Col. 13:21-23). Rather, the only structure described for “generat[ing] a manual
   8   execution signal” is the button depicted in Figs. 21A and 21B.
   9   Plaintiff does not actually offer a construction for “manual selector” in which these
  10   computer devices are incorporated. Plaintiff proposes “a device or component is
  11   integrated in the self-defense system such that this device or component is
  12   configured to output a signal based on or in response to a manual section of said
  13   device or component.” First, Plaintiff’s proposed construction merely describes the
  14   function to be performed by the manual selector without clarifying what a “manual
  15   selector” is in the first place; it should be rejected. Second, Plaintiff’s proposal
  16   contradicts intrinsic record, which require at minimum that it outputs a “manual
  17   execution signal” and not just any and all signals. ’789 Pat. Claims 8 and 17; 14:49-
  18   52; 15:30-40. Also, the specification describes only one embodiment as “manual
  19   selector” and does not identify any other types of devices or components as such.
  20   Accordingly, Plaintiff’s proposal should be rejected and GreatCall’s proposal—
  21   soundly rooted in the requirements of Section 112(6)—should be adopted instead.
  22         E.     “Defense Event”
  23         Plaintiff’s proposed construction for “defense event” as “an event to carry out
  24   a defensive action for the overall protection of life and limb, wherein said event may
  25   or may not involve the use of force” provides no clarity as to the scope of this term
  26   4
        If Plaintiff truly contends that the referenced “computer system” is or includes a
  27   “manual selector,” then the lack of disclosure for how it performs the function of a
  28   “manual selector” means the claims are not sufficiently enabled under 35 U.S.C. §
       112(a).
             -7-                              GREATCALL’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                 CASE NO. 3:18-CV-01396-CAB-MDD
Case 3:18-cv-01396-CAB-MDD Document 33 Filed 04/30/19 PageID.2316 Page 9 of 11


   1   and just adds further ambiguity. Plaintiff’s proposed construction begs the question:
   2   what is the qualifying “event” or “defensive action?” Based on Plaintiff’s abstract
   3   proposal, a person would not know the answer until after he or she has “carr[ied] out
   4   a defensive action” that in some way or another resulted in “the overall protection of
   5   life and limb” (regardless of whose life or limbs were under threat). Plaintiff’s
   6   overreaching and circulate construction of “defense event” is thus so broad as to
   7   encompass any event, such as an individual remaining motionless in response to a
   8   threat if doing so protected “life and limb”. Read in the context of the specification,
   9   however, the term “defense event” cannot be so unlimited in its scope. See
  10   Retractable Techs., Inc. v. Becton, Dickinson & Co., 653 F.3d 1296, 1305 (Fed. Cir.
  11   2011) (“Claim language must always be read in view of the written description[.]”).
  12         Indeed, the specification here provides a list of “defense events” the applicant
  13   specifically contemplated for purposes of the purported invention. See ’789 Patent,
  14   Col. 6:13-21. By providing “an illustrative list” of the types of “defense events”
  15   contemplated, the applicant “acted as his own lexicographer with respect to [a] list
  16   of permissible types” of “defense events.” See, e.g., Vertical Doors Inc. v. Howitt,
  17   No. SACV 0600984, 2007 WL 6548859, at *13 (C.D. Cal. Dec. 14, 2007).
  18   Furthermore, Plaintiff’s suggestion that the patent-in-suit contemplates an
  19   embodiment that merely communicates information to law enforcement or
  20   emergency medical responders (Dkt. No. 31, at 10) ignores that such functionality
  21   “may optionally be implemented . . . in response to the initiation of a defense
  22   event[.]” ’789 Patent, Col. 19:21-24. In other words, the specification distinguishes
  23   between a “defense event” and the transmittal of information to law enforcement
  24   and emergency medical responders, such that the transmission of information by
  25   itself is not a qualifying “defense event.” Plaintiffs reliance on the embodiment
  26   disclosed at Col. 19:25-28, which features a “projector unit 300” along with an
  27   optional transmitter, only reinforces this point.
  28         Plaintiff complains that the applicant left the door open to other types of

             -8-                             GREATCALL’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                CASE NO. 3:18-CV-01396-CAB-MDD
Case 3:18-cv-01396-CAB-MDD Document 33 Filed 04/30/19 PageID.2317 Page 10 of 11


   1   “defense events” based on the generic catch-all phrase “other defense events may
   2   also be implemented.” Dkt. No. 31, at 11. But this attempt to cover situations the
   3   applicant did not contemplate as “defense events” (e.g., standing motionless in the
   4   face of danger) fails all the same. Like the instant matter, the applicant in Howitt
   5   used open-ended language in its list of exemplary “springs,” noting that “[t]he
   6   spring used [in the invention] may be a conventional spring such as a coil spring, or
   7   it may be a gas strut, a combination device or other types of gas or metal spring.”
   8   Howitt, 2007 WL 6548859, at *13 (emphasis added). Even in light of this open-
   9   ended language, the Howitt court found that the applicant “clearly intend[ed] to
  10   provide an illustrative list of springs . . . to put one reasonably skilled in the art on
  11   notice” of the applicant’s own definition of “spring.” See id. Here, too, Plaintiff
  12   should not be permitted to reach beyond the definition of “defense event” that the
  13   applicant included in the four corners of the patent-in-suit, especially where the
  14   Plaintiff’s proposed construction is so broad as to render the supposed invention
  15   little more than an abstract idea.
  16         Lastly, and contrary to Plaintiff’s assertion that GreatCall is improperly
  17   “importing the limitation of the specification,” GreatCall’s proposed construction
  18   merely recognizes that the applicant prescribed the scope of “defense event” within
  19   the context of the patent-in-suit. This distinguishes the instant case from the various
  20   cases Plaintiff cites to address the general principal against reading preferred
  21   embodiments as claim limitations, which is inapplicable here as discussed above.
  22   Dkt. No. 31, at 12. Because Plaintiff’s proposed construction of “defense event” is
  23   inconsistent with the definition provided by the patent-in-suit, it should be rejected.
  24         F.     “Self-Defense System”
  25         Plaintiff all but concedes that the term “self-defense system” is non-limiting
  26   preamble. See Dkt. No. 31, at 2. Because Plaintiff offers no explanation for how or
  27   why the preamble is “necessary to give life, meaning, and vitality” to the claims, the
  28   analysis should end there. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F. 3d

             -9-                               GREATCALL’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                  CASE NO. 3:18-CV-01396-CAB-MDD
Case 3:18-cv-01396-CAB-MDD Document 33 Filed 04/30/19 PageID.2318 Page 11 of 11


   1   1298, 1305 (Fed. Cir. 1999). In any event, Plaintiff’s proposed construction
   2   stretches “self-defense system” far beyond what the specification contemplates, as it
   3   even applies to defense of others (not just one’s “self”).
   4          G.      The “Comparator” Terms
   5          For each of the “comparator” terms currently at issue (discussed on pages 23-
   6   25 of GreatCall’s opening brief and pages 16-17 and 21 of Plaintiff’s), Plaintiff
   7   offers just one criticism of GreatCall’s position that the term’s “plain and ordinary
   8   meaning” applies—specifically, that GreatCall supposedly ignores the specification
   9   and focuses on extrinsic evidence. Dkt. No. 31, at 17, 18, 22. Once more, Plaintiff
  10   misapprehends the legal underpinnings of claim construction. A term’s “plain and
  11   ordinary meaning” (which is effectively the broadest interpretation of that term)
  12   applies unless the patentee has acted as its own lexicographer and defined the term
  13   in the intrinsic record. CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1362,
  14   1366 (Fed. Cir. 2002). GreatCall’s assertion that the “plain and ordinary meaning”
  15   applies here simply reflects the unrebutted proposition that the intrinsic record does
  16   not define what a “comparator” is.
  17
       DATED: April 30, 2019            Respectfully submitted,
  18
                                        KILPATRICK TOWNSEND & STOCKTON
  19                                    LLP
  20

  21                                    By:/s/ Megan M. Chung
                                           MEGAN M. CHUNG
  22
                                        Attorneys for Defendant
  23                                    GREATCALL INC.
  24

  25

  26

  27

  28
       71864527V.1

             - 10 -                          GREATCALL’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                                CASE NO. 3:18-CV-01396-CAB-MDD
